NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  27,  2016*  
                                                                                                      Decided  October  31,  2016  
  
  
                                                                                                                Before  
  
                                                                                               WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  16-­‐‑2943                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
SYL  JOHNSON,                                                                                                                    Northern   District   of   Illinois,  
       Plaintiff-­‐‑Appellant,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  16  C  5045  
UMG  RECORDINGS,  INCORPORATED,  et  al.,                                                                                        Harry  D.  Leinenweber,  Judge.  
     Defendants-­‐‑Appellees.  
  

                                                                                                                 Order  
      
    Musician  Syl  Johnson  contends  in  this  copyright  case  that  some  music  publishers  
have  issued  recordings  that  sample  one  of  his  songs,  Different  Strokes,  in  ways  not  pro-­‐‑
tected  by  the  doctrine  of  fair  use.  (Sampling  means  incorporating  parts  of  an  original  
recording  directly  into  a  new  one.  The  longer  the  incorporated  sample,  the  less  likely  
                                                                                                 
           *   We   have   unanimously   agreed   to   decide   the   case   without   argument   because   the   briefs   and   record  

adequately   present   the   facts   and   legal   arguments,   and   oral   argument   would   not   significantly   aid   the  
court.  See  Fed.  R.  App.  P.  34(a)(2)(C).  

                                                                                                                                                                             
No.  16-­‐‑2943                                                                                       Page  2  

the  use  will  be  lawful.  See  17  U.S.C.  §107(3).)  Different  Strokes  was  published  in  1967  as  
a  single  (it  rose  to  Number  17  on  Billboard’s  Rhythm  &  Blues  chart)  and  reissued  in  
1968  as  part  of  the  album  Dresses  Too  Short.  Johnson  says  that  it  is  still  under  copyright.  
       
     Through  his  publishers,  Johnson  had  made  a  similar  contention  in  an  earlier  suit  
(No.  13  C  7057)  against  more  than  80  persons  and  companies.  The  2013  suit,  as  we  call  
it,  was  assigned  to  Judge  Gottschall  and  dismissed  in  January  2015  on  the  basis  of  a  set-­‐‑
tlement.  Johnson’s  new  suit  was  assigned  to  Judge  Leinenweber,  who  dismissed  it  on  
the  basis  of  claim  preclusion.  The  current  suit  names  as  defendants  six  of  the  80+  parties  
sued  in  2013.  Johnson  maintains  that  the  2013  suit  was  not  really  settled  and  that  his  
own  attorney,  in  cahoots  with  the  defendants,  defrauded  Judge  Gottschall  into  thinking  
that  it  had  been.  Judge  Leinenweber  told  Johnson  (now  proceeding  without  counsel)  
that  this  line  of  argument  does  not  authorize  separate  litigation  and  that  “you  have  to  
go  back  before  Judge  Gottschall.”  Instead  of  doing  that,  Johnson  filed  an  appeal.  
       
     Judge  Leinenweber  was  right.  In  federal  courts,  as  in  most  states,  a  judgment  in  civil  
litigation  is  not  subject  to  collateral  attack.  Fraud  is  a  basis  for  setting  aside  a  judgment,  
but  that  is  done  by  motion  or  other  proceeding  in  the  original  case  rather  than  by  a  sep-­‐‑
arate  suit.  See,  e.g.,  Harris  Trust  &  Savings  Bank  v.  Ellis,  810  F.2d  700,  705–06  (7th  Cir.  
1987);  Fed.  R.  Civ.  P.  60(b)(3),  (d)(3).  While  the  judgment  stands,  it  is  preclusive  in  other  
litigation.  If  Johnson  can  persuade  Judge  Gottschall  (or  any  other  judge  assigned  to  the  
2013  suit)  to  vacate  that  judgment,  then  he  can  either  continue  that  suit  or  commence  
independent  litigation,  potentially  including  both  copyright  claims  and  those  state-­‐‑law  
claims  for  fraud  that  can  be  joined  under  28  U.S.C.  §1367(a).  (There  is  some  question  
whether  diversity  jurisdiction  independently  supports  his  state-­‐‑law  claims  against  all  
six  defendants,  but  it  is  not  a  question  that  we  need  answer.)  But  Johnson  has  not  at-­‐‑
tempted  to  have  the  2013  suit  reopened,  and  his  effort  to  obtain  collateral  review  was  
properly  dismissed.  
       
     Johnson  observes  that  the  current  suit  seeks  relief  based  on  five  songs  that  were  not  
part  of  the  2013  suit.  But  Johnson  could  have  included  those  five  songs  in  the  2013  suit,  
which  like  this  one  contended  that  the  defendants  published  excerpts  of  Different  
Strokes.  None  of  the  recordings  in  question  post-­‐‑dates  the  2013  suit.  Litigants  are  not  
entitled  to  split  their  claims  into  multiple  pieces;  the  branch  of  preclusion  that  forbids  
this,  known  as  merger  and  bar,  requires  litigants  to  raise  in  one  suit  all  claims  and  theo-­‐‑
ries  that  are  part  of  the  same  transaction  and  could  have  been  litigated  at  the  same  time.  
See,  e.g.,  Palka  v.  Chicago,  662  F.3d  428,  437  (7th  Cir.  2011);  Herrmann  v.  Cencom  Cable  As-­‐‑
sociates,  Inc.,  999  F.2d  223  (7th  Cir.  1993).  The  theory  behind  the  current  suit  is  identical  
to  the  theory  behind  the  2013  suit.  If  one  publisher  incorporated  samples  of  Different  
No.  16-­‐‑2943                                                                                        Page  3  

Strokes  into  100  of  its  releases,  Johnson  could  not  file  100  separate  suits.  He  must  in-­‐‑
stead  litigate  all  closely  related  claims  at  once.  

                                                                                                   AFFIRMED